Citation Nr: 1433373	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for skin cancer of the hips and arms, to include as secondary to asbestos exposure.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for a prostate disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2012, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a prostate disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examinations without good cause.  

2.  The Veteran's acquired psychiatric disorder, other than PTSD, was not shown during service, and there is no evidence of a nexus relating the current diagnosis of depressive disorder to service.  

3.  The Veteran does not have a current diagnosis of posttraumatic stress disorder (PTSD).  

4.  The Veteran does not have a current diagnosis of skin cancer of the hips and arms.  

5.  Bilateral hearing loss was not shown during service, and there is no evidence of a nexus relating the current diagnosis to service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2.  Skin cancer of the hips and arms was not incurred in or aggravated by active military service, to include as a result of in-service asbestos exposure.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

3.  Bilateral hearing loss was not incurred in service or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has complied with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the RO to the Veteran dated in December 2007.  The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The December 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The duty to assist has also been met.  The RO has secured the Veteran's service treatment records (STRs), VA outpatient treatment records, and private medical records.  The Veteran has also submitted personal statements and representative argument.

As noted above, the Board remanded the claims in August 2012 for additional development, which included the scheduling of VA examinations for the claimed disabilities in order to obtain opinions regarding their etiology.  The Veteran was scheduled for VA examinations in April 2013 and failed to report.  In an April 2013 letter, the Appeals Management Center (AMC) informed the Veteran of his failure to report to the scheduled examinations and requested that he call the AMC to be scheduled for examinations when his schedule permits.  See the April 2013 letter.  The Veteran was scheduled for VA examinations again in June 2013 and failed to report.  After the no-show for the June 2013 examination, the AMC confirmed his address in separate VA electronic source databases (Map-D, VACOLS, and CAPRI), and determined they all matched.  It was also noted that there was no returned mail of record, and the Veteran was contacted by phone with no success.  The AMC determined that the Veteran's physical address was valid and no further request for VA examinations would be made.  Since that time, the Veteran has not contacted the AMC or the RO regarding his VA examinations for the issues currently on appeal.  

The Board finds the Veteran has not provided good cause for his failure to report, nor has he indicated a willingness to report.  When a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, without good cause, such as in this case, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

The Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.   

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Major depressive disorder, PTSD, and skin cancer are not explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Conversely, sensorineural hearing loss is an organic disease of the nervous system under section 3.309(a); therefore, the provisions of subsection 3.303(b) for chronic disabilities apply.  Walker, 708 F.3d at 1338.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).  

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  M21-1, part VI, para. 7.21(d)(1).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service.  

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

An Acquired Psychiatric Disorder, to Include PTSD

The Veteran contends that service connection is warranted for his acquired psychiatric disorder, to include PTSD.  At a June 2008 VA outpatient treatment visit, the Veteran reported being stationed on a vessel off the coast of Vietnam during his military service.  He explained that the vessel was subjected to enemy fire approximately twenty to thirty times during the course of his tour, but the vessel was never actually hit.  He also indicated in a May 2008 VA visit that he was on a ship in service that killed several American soldiers during a friendly fire incident.  The Veteran asserts that these events caused his current acquired psychiatric disorders.  

Service treatment records reflect no complaints, treatment, or diagnosis of a psychiatric disorder.  Upon discharge from service, psychiatric testing was normal, as reflected on the May 1972 report of medical examination.  

Post service treatment records contain complaints, treatment, and a diagnosis of depressive disorder, not otherwise specified.  Beginning in April 2008, the Veteran was given a mental health evaluation at his local VA outpatient treatment facility.  He reported being on a vessel during his military service while in Vietnam.  He also stated that during this time, the vessel was shot at and after returning back to the United States, some of the men aboard ship were killed.  The Veteran also indicated that the soldier that replaced him as a gunner was killed because of a faulty projectile timer.  The VA physician noted that the Veteran displayed "symptoms of depression and PTSD."  In June 2008, the VA treatment team determined that the Veteran does not meet the criteria for PTSD as he does not meet criteria B, C, or D of the disorder.  The team concluded that his symptoms are more attributable to depressive disorder, not otherwise specified (NOS), given his report of recurrent one to two day periods of depression monthly, which is likely related to long-standing feelings of survivor guilt and grief related to learning about the loss of a relationship after returning home.  At a follow-up appointment in August 2008, the VA physician reported that the Veteran exhibited some symptoms of PTSD, but does not meet the full criteria for the diagnosis.  

Pursuant to the August 2012 remand, the Veteran was afforded a VA examination for the specific purpose of obtaining an opinion as to whether any current psychiatric disorder, including PTSD, could be related to service.  However, the Veteran failed to report for the scheduled examination, and has not stated a reason why he failed to appear, or request that it be rescheduled.  

His failure to cooperate with the requested VA examination served to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  The record does not therefore contain a competent medical opinion as to whether the Veteran's acquired psychiatric disorder, specifically depressive disorder, is related to service.  

Based on the foregoing, the Board is unable to attribute the post-service development of the Veteran's major depressive disorder to his military service.  Service treatment records are entirely negative for any pertinent complaints, treatment, or diagnoses, and there is no evidence that the depressive disorder first documented in 2008, many years after service, was manifested prior to that date.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Furthermore, while the above post-service records show treatment for depressive disorder since at least 2008, they do not contain the required medical nexus opinion concerning its etiology, to in turn relate or attribute it to the Veteran's military service.  See Hickson v. West, 12 Vet. App. 247.  

The competent, credible, and probative evidence of record does not show the Veteran has a clinical diagnosis of PTSD.  As mentioned above, the VA treatment records discuss possible symptoms of PTSD, but ultimately, it was determined that the Veteran did not meet the full criteria for the diagnosis.  

Since the competent, credible, and probative evidence of record does not show a current diagnosis of PTSD, service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected). 

The Veteran was informed in December 2007 that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence other than the VA outpatient treatment records already identified and obtained.  The Board has considered the Veteran's statements that he has PTSD due to his military service.  This contention is not found to be credible because it is inconsistent with the VA treatment records which do not show any complaints of, treatment for, or a current diagnosis of PTSD.  There is no competent, probative or credible evidence of record that documents the presence of PTSD.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of a diagnosis and etiology of the claimed PTSD, requires specialized training and is therefore not susceptible of lay opinions on etiology.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55.  

Skin Cancer of the Hips and Arms, to include as Secondary to Asbestos Exposure

The Veteran contends that he has skin cancer of the hips and arms due to asbestos exposure during his military service.  

Based upon a thorough review of the claims file, the Veteran does not have skin cancer of the hips and arms, nor has he had skin cancer of the hips and arms at any point during the pendency of the claim.  Review of the claims file and the Veteran's virtual e-file reflects no complaints, treatment, or diagnosis of skin cancer of the hips and arms.  

As noted, a predicate for a grant of service connection is the presence of a disability. Brammer, above. 

Bilateral Hearing Loss

The Veteran asserts that service connection is warranted for his bilateral hearing loss.  At an April 2008 VA examination, the Veteran reported being exposed to loud noise from gunfire, air chisels, and hammers during his military service.  After discharge from service, the Veteran reported working at a service station for a year, a truck seat factory for a year, a wire and cable company for five years, and finally working at an electric company as a lineman until his retirement.  The Veteran also admitted to recreational loud noise exposure from hunting, motorcycle riding, and tractors; however, he contends that his in-service acoustic trauma caused his current bilateral hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has a current hearing loss disability for VA compensation purposes.  As previously stated, the Veteran was afforded a VA audiological examination in April 2008.  Results from the examination reflect mild to severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  See the April 2008 VA examination report.  

The Board also finds that the evidence shows that the Veteran had acoustic trauma during his period of service.  The Veteran's DD Form 214 indicates that his military occupational specialty was that of an aviation vesselswain's mate (BM-0000).  Additionally, service personnel records note that the Veteran served aboard the U.S.S. Newport News from November 1968 to July 1969, which participated in combat operations in Vietnamese waters from December 1969 to June 1969.  As such, the Board concedes the occurrence of the in-service acoustic trauma.  
The question remains whether there is a nexus, or link, between the current shown bilateral hearing loss disability and the Veteran's military service.  As noted, the Veteran was afforded a VA audiological examination in April 2008.  Although the April 2008 examiner provided a current diagnosis of bilateral hearing loss, the examiner failed to provide an etiological opinion.  The Board remanded the claim in August 2012 for an additional VA examination and medical opinion; however, the Veteran failed to report to the scheduled examination on two occasions.  

There is no competent evidence of a nexus between the Veteran's current bilateral hearing loss and his military service.  While the Veteran is competent and credible to testify about his observable symptoms such as difficulty hearing, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of his bilateral hearing loss.  See Layno, 6 Vet. App. at 470.  By failing to report for the VA examinations in April 2013 and June 2013 without good cause or adequate reason, the Veteran denied VA the opportunity to obtain information that could have substantiated his claim.  38 C.F.R. § 3.655.  Further in this regard, the Board observes that the duty to assist is a two-way street.  If a Veteran wishes help in determining his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Thus, after considering all the evidence of record, the Board finds the weight of the evidence is against the finding of entitlement to service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Service connection for skin cancer of the hips and arms, to include as secondary to asbestos exposure is denied.  

Service connection for bilateral hearing loss is denied.  


REMAND

Remand is required in order to obtain private treatment records that may be relevant to the Veteran's claims.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2013).  The duty to assist includes making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2).  Here, the Veteran submitted an April 2014 statement indicating that he has been receiving treatment for prostate cancer from the Lexington Clinic and in May 2014, he stated that surgery would be performed at Vanderbilt University Medical Center to have his prostate removed.  Upon review of the claims file, there are no records from the Lexington Clinic or Vanderbilt University Medical Center, and it does not appear that any attempts to obtain the records have been made.  A remand is required to obtain any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his prostate disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request must be made for all treatment records from the Lexington Clinic in Lexington, Kentucky and Vanderbilt University Medical Center in Nashville, Tennessee.

If any identified records are not obtainable (or none exist), the Veteran and his representative must be notified and the record clearly documented.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


